Citation Nr: 0022602	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  00-02 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to February 18, 1992 
for a grant of service connection for post-traumatic stress 
disorder (PTSD) with paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  That rating decision granted service 
connection for PTSD with paranoid schizophrenia, assigning a 
100 percent disability evaluation effective February 18, 
1992.  The veteran, who had active service from December 1967 
to December 1969, appealed the assignment of the effective 
date assigned in the rating decision.


FINDINGS OF FACT

1.  An unappealed rating decision dated January 1984 denied 
service connection for PTSD. 

2.  An October 1990 Board decision denied service connection 
for an acquired psychiatric disorder both on a de novo basis 
and by declining to reopen the previously denied claim.

3.  On February 18, 1992, the RO received correspondence from 
the veteran seeking to reopen his previously denied claim.

4.  The RO granted service connection for PTSD, with paranoid 
schizophrenia, in the May 1999 rating decision based on 
medical opinion that previously had not been of record.  


CONCLUSION OF LAW

An effective date for the grant of service connection for 
PTSD with paranoid schizophrenia, prior to February 18, 1992, 
is not warranted.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400 (q)(1)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural history of this claim is dispositive.  The 
veteran initially filed a claim for service connection for 
PTSD in September 1983.  The RO denied service connection for 
PTSD in January 1984, as the medical evidence did not then 
reflect a diagnosis of PTSD.  The veteran was informed of 
that decision and appellate rights in February 1984, but did 
not appeal that decision, which became final one year 
thereafter.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.102, 3.303, 20.1103 (1999).

In September 1986, the veteran requested that his claim for 
compensation benefits be reopened.  An October 1986 rating 
decision declined to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The veteran appealed 
that decision, and an October 1990 Board decision denied 
service connection for an acquired psychiatric disorder both 
on a de novo basis and by declining to reopen the previously 
denied claim.  The Board noted that while the veteran was 
seen in service for emotional distress, a chronic psychiatric 
disability was not found in service.  Further, there was no 
evidence that would reflect that the veteran had been 
diagnosed with a psychosis within one year following his 
separation from service, which would provide for service 
connection on a presumptive basis.  That decision is likewise 
final.  See 38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 20.1100, 20.1105 (1999).  Also, there was no 
medical evidence of record that linked his current 
psychiatric impairment to service.  

On February 18, 1992, the RO received correspondence from the 
veteran seeking to reopen his previously denied claim for 
service connection for PTSD, among other things.  An April 
1992 rating decision declined to reopen the claim, and the 
veteran filed a timely appeal.  In July 1997, the Board 
remanded the veteran's claim for further development.  
Medical evidence had been submitted into the record for the 
first time indicating that the veteran had PTSD with an 
associated psychiatric problem linked to his military 
service.  After the development had been completed, the May 
1999 rating decision on appeal granted service connection for 
PTSD with paranoid schizophrenia, effective February 18, 
1992.  

The veteran filed a motion for reconsideration of the Board's 
October 1990 decision, and in July 2000, the Board denied the 
veteran's motion for reconsideration.  In doing so, the Board 
stated that the October 1990 Board decision did not contain 
obvious error.

The veteran articulated his current contentions in a March 
2000 videoconference hearing before the undersigned Member of 
the Board.  The veteran stated that he developed psychiatric 
problems during his active service, and that because of a 
lack of treatment, he killed a man.  Because he developed 
psychiatric problems during service, the veteran believed 
that the effective date of the grant of service connection 
should go back to the time of his service.

Earlier effective date claims are not to be determined on a 
"well grounded" basis.  The United States Court of Appeals 
for Veterans Claims (Court) has "noted that the use of the 
term 'well-grounded' should be confined to an evidentiary 
context.  '[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law'."  See Shields v. Brown, 
8 Vet. App. 346, 351-352 (1995) [citing Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994)].

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).

The effective date of an award of direct service connection 
is the day following separation from active service or date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
is the date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective 
date of an award of service connection based on new and 
material evidence following an earlier denial is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(1)(ii).

In this claim, the Board denied service connection for a 
psychiatric disorder in October 1990.  That decision is 
final.  The earliest indicia that the veteran sought to 
reopen his claim for service connection is the correspondence 
received February 18, 1992.  His claim was granted in the 
rating decision on appeal on the basis that new and material 
evidence had been submitted.  Medical evidence was associated 
with the record which for the first time linked his current 
psychiatric illness to service,  This constituted new and 
material sufficient to reopen and to allow his claim.  
Applying 38 C.F.R. § 3.400(q)(1)(ii), the earliest date that 
service connection could be granted is February 18, 1992, the 
date the RO received correspondence to reopen his claim.  
Thus, the Board finds that an effective date earlier than 
February 18, 1992, for the grant of service connection is not 
warranted.

Prior to receipt of his reopened claim in 1992, the only 
evidence linking a current psychiatric disorder to service 
was the veteran's own belief and statements.  What was 
lacking was competent medical evidence to support his claim 
and this came to the attention of the VA only after 1992.

ORDER

An effective date for the grant of service connection for 
PTSD with paranoid schizophrenia, prior to February 18, 1992, 
is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

